Exhibit 10.3

2011 AMENDED AND RESTATED
CHANGE OF CONTROL AGREEMENT

This 2011 Amended and Restated Change of Control Agreement (the “Agreement”) is
made by and between Avnet, Inc., a New York corporation, with its principal
place of business at 2211 South 47th Street, Phoenix, Arizona 85034 (“Avnet” or
the “Company”) and        (the “Officer”), effective as of        (the
“Effective Date”). Avnet and the Officer are collectively referred to in this
Agreement as the “Parties.”

WHEREAS, the Parties previously entered into a certain [insert title of
employment agreement] (the “Employment Agreement”), and a prior Change of
Control Agreement effective December 19, 2008 (the “Prior Agreement”); and

WHEREAS, the Parties wish to amend and restate the Prior Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement and the Employment Agreement, the Parties agree as
follows:

1. Definitions.

(a) “Change of Control” means the date of the earliest to occur of the following
events:

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of either: (A) the then outstanding shares of common stock of
Avnet or (B) the combined voting power of the then outstanding voting securities
of Avnet entitled to vote generally in the election of members of the Board of
Directors of Avnet (the “Board”); provided, however, that the following
transactions shall not constitute a Change of Control under this subsection (i):
(x) any acquisition directly from the Company (excluding an acquisition by
virtue of the exercise of a conversion privilege), (y) any acquisition by the
Company, or (z) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any entity controlled by the Company;
or

(ii) the individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) are replaced during any twelve- (12-) month period by new
Board members whose appointment or nomination was not endorsed by a majority of
the Incumbent Board; provided, however, that any individual becoming a director
subsequent to the Effective Date whose election, or nomination for election by
the Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding for this purpose
any such individual whose appointment or nomination to the Board occurs as a
result of an actual or threatened election contest with respect to the election
or removal of any member of the Board, or other actual or threatened
solicitation of proxies or consents, by or on behalf of a Person other than a
majority of the then Incumbent Board; or

(iii) a complete liquidation or dissolution of the Company, or the sale or other
disposition of all or substantially all of the assets of the Company (in one or
more transactions).

(b) “Constructive Termination” means the happening of any of the following
events (each an “Adverse Action”) without the written consent of the Officer:

(i) a material diminution of the Officer’s authorities, duties or
responsibilities, including, without limitation, title and reporting
relationship;

(ii) a material change in the geographic location at which the Officer is
primarily required to perform services for the Company;

(iii) a material reduction in the Officer’s base compensation; or

(iv) any other action or inaction that constitutes a material breach by the
Company under its employment agreement with the Officer;

provided, however, that the Officer shall not be deemed to have terminated
employment on account of a Constructive Termination unless:

(x) within ninety (90) days after the Adverse Action, the Officer notifies the
Company in writing of his desire to terminate employment on account of such
Constructive Termination;

(y) following its receipt of such notice, the Company has thirty (30) days to
remedy the Adverse Action; and

(z) the Company fails to remedy such event by the end of such thirty (30) day
period and the Officer’s termination of employment occurs no later than two
(2) years after the Adverse Action.

(c) The “Exchange Act” shall mean the 1934 Securities Exchange Act, as amended.

2. Constructive Termination or Termination after Change of Control. If, within
twenty-four (24) months after a Change of Control, the Company terminates the
Officer’s employment without cause (as defined in the Employment Agreement) or
the Officer’s employment terminates on account of a Constructive Termination,
the following provisions shall apply:

(a) The Company shall pay to the Officer, in lieu of any other payment rights
under the Employment Agreement (except as provided in paragraph (c), below), an
amount equal to 2.99 times the sum of: (i) the Officer’s annual salary for the
year in which such termination occurs (disregarding any reduction in such salary
that gives rise to a termination of employment on account of a Constructive
Termination), and (ii) the Officer’s target incentive compensation for the
fiscal year of the Company in which such termination occurs. Subject to the
Six-Month Delay Rule described in Section 3(d), below, such amount shall be paid
within five (5) days after the Officer’s termination of employment.

(b) All of the Officer’s unvested stock options, stock appreciation rights,
restricted stock, restricted stock units, performance shares, performance share
units, and other equity compensation rights and awards shall accelerate and
vest, so as to be immediately deliverable to, and where applicable exercisable
by, the Officer. To the extent that the number of shares or amount of cash
deliverable is contingent on achieving performance objectives, such number of
shares or amount of cash shall be the target number or amount prescribed by the
applicable award agreement.

(c) The Company shall pay to the Officer the following compensation for services
performed through his termination date: (i) all accrued and unpaid salary, and
(ii) a pro-rated annual incentive payment. The accrued and unpaid salary shall
be paid on the Officer’s last day of employment. The pro-rated annual incentive
payment shall be paid after the performance period, at the time prescribed by
the applicable incentive plan, based on (and subject to) actual achievement of
the applicable performance goals (as modified to the extent required by the
Employment Agreement).

(d) The Officer shall continue to be eligible for the medical, dental, life
insurance, disability insurance and automobile benefits for which the Officer is
eligible immediately before his termination of employment for a period of two
years after such termination; provided, however, that—

(i) the Officer’s participation in each such benefit shall be conditioned on the
Officer paying for any portion of the premiums or costs that are charged to
similarly situated active employees;

(ii) payment of the automobile benefits and any other benefits that are treated
as “nonqualified deferred compensation” under Section 409A of the Code shall be
subject to the Six-Month Delay Rule described in Section 3(d), below; and

(iii) unless the Company determines that it can provide continued medical and
dental benefits under a group health plan without violating any applicable
nondiscrimination or similar rules, in lieu of subsidized medical and dental
benefits under a Company plan, the Company shall pay to the Officer an amount
for each month during such two-year period. The amount for each month shall be
167 percent of the excess of (A) the COBRA premium for the applicable coverage
under the Company’s plan for such month, over (B) the premium that an active
senior executive of the Company would be required to pay for such coverage under
the Company’s plan for such month. Subject to the Six-Month Delay Rule described
in Section 3(d), below, such amount shall be paid monthly in arrears.

3. Section 409A.

(a) Intent to Comply With Section 409A. This Agreement shall be interpreted
consistent with the intent to comply with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), such that there are
no adverse tax consequences, interest or penalties as a result of any amount
paid or payable under this Agreement. Any ambiguity or inconsistency in the
provisions of this Agreement shall be resolved consistent with such intent. In
addition, to the extent permitted by law, the parties agree to make a good faith
effort to modify this Agreement to the extent that either party determines is
necessary to comply with Section 409A.

(b) Separation From Service. Except as otherwise expressly provided, references
in this Agreement to the Officer’s termination of employment, termination date
and similar terms related to Officer’s termination of employment or separation
from service shall refer to the date of Officer’s “separation from service”
within the meaning of Section 409A(a)(2)(A)(i) of the Code, as determined by the
Company.

(c) Section 409A Substitution Rule. To the extent that an amount payable under
this Agreement is provided in lieu of, or as a substitution for, an amount
otherwise due under the Employment Agreement, such amount shall be paid at the
time prescribed by the Employment Agreement (i.e., without regard to the
acceleration that would otherwise occur by reason of this Agreement) unless the
Officer’s termination of employment occurs and payment is due within 24 months
after a change in the ownership or effective control of the Company, or a change
in the ownership of a substantial portion of the assets of the Company, within
the meaning of the Treasury Regulations issued under Section 409A(a)(2)(A)(v) of
the Code.

(d) Six-Month Delay Rule. If, as of his termination date, the Officer is a
“specified employee” (as determined by the Company in accordance with Treas.
Reg. § 1.409A-1(i)), any amount payable to the Officer upon or by reason of his
termination of employment (including expense reimbursements and in-kind benefits
that are includible in income) shall be subject to the six (6) month delay
required by Section 409A(a)(2)(B)(i) of the Code; provided, however, that such
six (6) month delay shall not be required with respect to any payment that the
Company determines is not subject to Section 409A by reason of the “short-term
deferral” rule described in Treas. Reg. § 1.409A-1(b)(4), the “two-year,
two-time” rule described in Treas. Reg. § 1.409A-1(b)(9)(iii), or any other
exemption. If payment of any amount is delayed by reason of this six (6) month
delay, such amount shall be paid with interest within five (5) business days
after the first day of the seventh (7th) month that starts after the Officer’s
termination date (or, if earlier, within 90 days after the Officer’s death).
Except as otherwise provided in a governing document for an applicable benefit
plan, program, or other arrangement, interest shall be calculated using the
prime rate of interest in effect at Bank of America, N.A. (or another bank
designated by the Company that is one of its principal banks) on the Officer’s
termination date.

(e) Installments Treated as Separate Payments. For purposes of Section 409A of
the Code, except as otherwise expressly provided, each installment of payments
and benefits due under this Agreement shall be treated as a separate payment.

(f) Acceleration or Deferral of Payments. Neither the Company nor the Officer
shall have the right to accelerate or defer the delivery of any payment or
benefit due under this Agreement, except to the extent expressly permitted or
required by Section 409A.

(g) Payment Date. To the extent that any payment under this Agreement may be
made during a payment window, the date of payment shall be determined by the
Company, in its sole discretion, and not by the Officer or any other individual
entitled to receive the payment.

(h) Expense Reimbursements and In-Kind Benefits. To the extent that any expense
reimbursement or in-kind benefit is subject to Section 409A (e.g., the expense
reimbursement is includible in income and is not required to be paid by the end
of the “applicable 21/2-month period” described in Treas. Reg.
§ 1.409A-1(b)(4)(i)(A)), such reimbursement or benefit shall be subject to the
conditions set forth in Treas. Reg. § 1.409A-3(i)(1)(iv). Accordingly:

(i) The amount of such expenses eligible for reimbursement, or in-kind benefits
provided, during a taxable year of the Officer shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year;

(ii) The reimbursement of each such expense shall be paid no later than the last
day of the Officer’s taxable year next following the taxable year in which the
expense was incurred; and

(iii) The right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.

4. Governing Law. This Agreement shall be construed, interpreted and governed by
the law of the State of Arizona, without giving effect to Arizona principles
regarding conflict of laws. Reference to any provision of the Code or other law
shall include all regulations and other guidance of general applicability issued
thereunder, and shall be deemed to include any successor provision.

5. Miscellaneous.

(a) Tax Withholding. All amounts payable under this Agreement are subject to
withholding for all federal, state and local taxes, and all other amounts
relating to tax or other payroll deductions, as the Company may reasonably
determine should be withheld. Regardless of the amount withheld, the Officer
shall be solely responsible for paying all required taxes (other than the
employer’s share of employment taxes) on all payments and other compensation
(including imputed compensation) and benefits provided under this Agreement.

(b) Succession. This Agreement shall extend to and be binding upon the Officer,
his legal representatives, heirs and distributees, and upon the Company, its
successors and assigns. Without limiting the foregoing sentence, Avnet shall
require any successor (whether direct or indirect, by merger, consolidation,
sale of stock or assets or otherwise) to the business or assets of Avnet
expressly, absolutely and unconditionally to assume and to agree to perform
under this Agreement in the same manner and to the same extent as Avnet would
have been required to perform if no such succession had taken place. As used in
this Agreement, “Avnet” and the “Company” shall mean Avnet and the Company as
heretofore defined and any successor to its business or assets that becomes
bound by this Agreement either pursuant to this Agreement or by operation of
law.

(c) Entire Agreement, Coordination with Employment Agreement.

(i) This Agreement is the entire agreement of the parties with respect to its
subject matter and no waiver, modification or amendment of any of its provisions
shall be valid unless in writing and signed by both parties. As of the Effective
Date, this Agreement supersedes the Prior Agreement, which is hereby canceled
and of no further effect.

(ii) This Agreement modifies the Employment Agreement between the Officer and
the Company only with respect to such terms and conditions that are specifically
addressed in this Agreement. All other provisions of the Employment Agreement
shall remain in full force and effect.

(d) Waiver of Breach. The waiver of breach of any term or condition of this
Agreement shall not be deemed to constitute a waiver of any other term or
condition of this Agreement.

(e) Forfeiture of Certain Parachute Payments.

(i) Notwithstanding any other provision of this Agreement, if paragraph (ii),
below, applies, the Officer shall forfeit amounts payable to the Officer under
this Agreement to the extent that a certified public accounting firm selected
and paid by the Company (the “Accounting Firm”) determines is necessary to
ensure that the Officer is not reasonably likely to receive a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code. The Accounting
Firm’s determination shall be conclusive and binding upon the Company and the
Officer.

(ii) This paragraph (ii) shall apply if (and only if) (A) any payment to be made
under this Agreement is reasonably likely to result in the Officer receiving a
“parachute payment” (as defined in Section 280G(b)(2) of the Code), and (B) the
Officer’s forfeiture of payments due under this Agreement would result in the
aggregate after-tax amount that the Officer would receive being greater than the
aggregate after-tax amount that the Officer would receive if there were no such
forfeiture.

(iii) Neither the Company nor the Officer shall have any discretion to determine
which payments are forfeited. The forfeiture shall apply in reverse
chronological order—e.g., the last payment in any series of payments shall be
forfeited before any part of an earlier payment is forfeited.

(f) Headings. The headings of the sections and subsections are inserted for
convenience only and shall not be deemed to constitute a part hereof or to
affect the meaning thereof.

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first above written.

      OFFICER   AVNET, INC.        
By      

